DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2020 and 05/28/2020 has been entered.

Response to Amendment
The amendment received on 05/28/2020 has been entered.  Claims 1, 10, 15-17, 19, and 21-22 have been amended.  Claims 5 and 28-31 have been cancelled.  Claims 22-27 remain withdrawn.  Claims 1-4 and 6-11, 13-17, 19, and 21 have been treated on the merits.  

Response to Arguments
Applicant arguments regarding the rejection of claims 1-4 under 35 USC 103 over Hoffman in view of Hoffman-2 have been fully considered, and have been found persuasive.  Applicant argues Hofmann-2 explains that when non immortalized spermatogonial stem cells 
Further the rejection of claims 5 in view of Hoffman, Hoffman-2 and Atala, and claims 6-10, 13-16 and 28 in further view of Yu, and claims 17, 19, 21 and 29-31 in further view of Perouse, are also withdrawn.

Election/Restrictions
Claims 1-4 and 6-11, 13-17, 19, and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22-27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/16/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art has been established on the record.  Applicant has discovered a method of co-culturing non-immortalized spermatogonial stem cells with immortalized Sertoli and Leydig cells in which the cells organize to form a three dimensional organoid construct having a diameter in the claimed range.  This product, as well as devices and compositions comprising said product, and methods of making and use have been found novel and non-obvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4 and 6-11, 13-17, 19, and 21-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657    

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657